DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  With regard to Independent Claims 1-2, the Applicant has sufficiently claimed and respectively defined the decorative illumination device and the control device for a decorative illumination device, including the plurality of light guide plates configured to reflect light entering from an end surface thereof with reflection surfaces formed in recesses, and causing light to be emitted from a light emitting surface; the plurality of light sources corresponding to the plurality of the light guide plates; and the long window part open from at least two directions of a front surface of the decorative illumination device and side surfaces connected to the front surface (and a controller).  The prior art fails to teach or suggest the combination of structural and functional limitations claimed therein, specifically to the details and dispositions of the above elements relative to one another, and in particular to the plurality of light guide plates is slanted with gaps therebetween, so that in the slanted state the light emitting surfaces thereof are oriented toward the window part, and the control device performs operations including operation as a visual effects function unit configured to control light emission of the plurality of light guide plates by controlling the driving of the plurality of light sources and control light emission from the plurality of light guide plates to perform visual effect lighting; and operation as a notification function unit configured to control light emission from the plurality of light guide plates to convey predetermined information.
All subsequent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but is not considered exhaustive: U.S. Patent 10,809,440 B2 to Takagi et al. that teaches a gaming machine utilizing a light guide plate with reflective recesses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Wednesday, June 22, 2022

/Jason M Han/Primary Examiner, Art Unit 2875